Citation Nr: 1028760	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a fractured coccyx, status post 
coccygectomy.

2.  Entitlement to a compensable evaluation for postoperative 
nasal deformities.

3.  Entitlement to service connection for psoriasis. 

4.  Entitlement to service connection for headaches, mixed type. 

5.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine, secondary to 
service-connected residuals of a fracture coccyx, status post 
coccygectomy prior to November 6, 2008.  

6.  Entitlement to an increased evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
secondary to service-connected residuals of a fracture coccyx, 
status post coccygectomy from November 6, 2008.

7.  Entitlement to an initial compensable evaluation for meralgia 
paresthetica of the right leg, claimed as numbness and tingling 
of the legs secondary to service-connected residuals of a 
fracture coccyx, status post coccygectomy.

8.  Entitlement to an initial compensable evaluation for meralgia 
paresthetica of the left leg, claimed as numbness and tingling of 
the legs secondary to service-connected residuals of a fracture 
coccyx, status post coccygectomy.

9.  Entitlement to an initial compensable evaluation for chronic 
maxillary sinusitis on the left with post nasal drip secondary to 
service-connected post-operative nasal deformities. 

10.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

11.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Roger L. Sutton, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from October 2000, October 2002, November 2002, February 
2007, February 2008, January 2009, and June 2009 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire for 
one.

The Veteran was scheduled for a video conference hearing before a 
Veterans Law Judge on January 15, 2010.  In December 2009, a 
continuance was requested because the Veteran's representative 
was unavailable on that date.  In March 2010 the Board notified 
the Veteran that a Central Office hearing had been scheduled for 
him in July 2010; however, in April 2010, the Veteran's 
representative stated that a video conference hearing was 
requested.  In July 2010, the undersigned Veterans Law Judge 
granted the Veteran's motion to reschedule a video conference 
hearing.  Because videoconference hearings are scheduled by the 
RO, the Board is remanding the case for that purpose.  See 38 
C.F.R. § 20.704(a) (2009).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
video conference hearing before a Veterans 
Law Judge as soon as it may be feasible.  The 
RO should send notice of the scheduled 
hearing to the Veteran and his 
representative, a copy of which should be 
associated with the claims file. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
